      Case 1:20-cv-02175-PGG-KHP Document 19
                                          18 Filed 09/29/20 Page 1 of 2
                                                                      1




                             MARIA-COSTANZA BARUDCCI, ESQ.
                          BARDUCCI LAW FIRM PLLC
                                 5 WEST 19TH STREET, 10TH FLOOR
                                   NEW YORK, NEW YORK 10011                                   09/29/2020
                                          (212) 433-2554

                                       September 29, 2020
Honorable Katharine H. Parker
United States Magistrate Judge                                                Via ECF Only
Southern District of New York
500 Pearl Street, Room 750
New York, NY 10007

       Re:     Samuel Lopez vs. Shades of Green LLC
               Civil Action No.: 1:20-cv-02175-PGG-KHP
               Letter-Motion to Adjourn Conference

Dear Judge Katharine H. Parker:
       I represent the Plaintiff in the above-referenced matter.
       Pursuant to the Court’s Order [DE#17], the initial conference is scheduled for October 6,
2020. Defendant was mailed a copy of that order.
       Pursuant to the Court’s endorsed Order [DE#16], the Defendant was given until
September 17, 2020, to find an attorney and answer the Complaint. Defendant failed to do so.
       Today, Plaintiff mailed Defendant another notice of Plaintiff’s intent to seek a default
based on their failure to file an answer, this time by certified mail and email (to the email address
provided in the letter [DE#15])—hoping this will prompt the Defendant to retain counsel or
reach out to the Plaintiff. As a courtesy to Defendant, Plaintiff will wait a week after confirmed
receipt of the Certified Mail notice to Defendant to file the application for the Clerk’s Default.
       Plaintiff requests that this conference be adjourned for thirty (30) days to allow
Defendant either the time to file it’s answer or for Plaintiff to move for default should Defendant
continue to fail to appear in this action or respond to Plaintiff’s attempts to contact Defendant.
       Thank you for your consideration.
                                              Respectfully Submitted,
                                              BARDUCCI LAW FIRM
                                              s/Maria Costanza Barducci
                                              Maria-Costanza Barducci, Esq.

cc: Via CM/ECF Only
    Case 1:20-cv-02175-PGG-KHP Document 19 Filed 09/29/20 Page 2 of 2

The telephonic Initial Case Management Conference in this matter that is scheduled
for Tuesday, October 6, 2020 at 11:00 a.m. is hereby rescheduled to Monday,
December 7, 2020 at 11:30 a.m. Counsel is directed to call the court's telephone
conference line at the scheduled time. Please dial (866) 434-5269, Access Code:
4858267.




                                                                 09/29/2020
